 Case 14-30287               Doc 113       Filed 03/04/19 Entered 03/04/19 11:01:22      Desc Main
                                             Document Page 1 of 4
     FILED & JUDGMENT ENTERED
               Steven T. Salata




           March 4 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                         _____________________________
                                                                                   Laura T. Beyer
                                                                           United States Bankruptcy Judge




                                UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

In Re:

CHRISTOPHER DEE COTTON                                    Case No. 14-30287
TIN: xxx xx 1458                                          Chapter 13
ALLISON HEDRICK COTTON
TIN: xxx xx 2985

                   Debtor(s).



    ORDER APPROVING SETTLEMENT AWARDS TO DEBTORS, APPROVING
        DEBTORS’ AMENDMENTS TO BANKRUPTCY SCHEDULE A/B,
           SCHEDULE C, AND SUMMARY OF SCHEDULES, AND
                  ALLOWING DEBTORS TO RECEIVE
                      SETTLEMENT PROCEEDS


        THIS CAUSE coming on to be heard and being heard before the undersigned Judge of
the United States Bankruptcy Court for the Western District of North Carolina, Charlotte
Division, in open Court on February 26, 2019, upon the Debtors’ Motion to Approve Settlement,
to Amend Schedule A/B, Schedule C, and Summary of Schedules as a Matter of Right, to Allow
Debtors to Receive Settlement Proceeds as Not Being Property of the Estate or, in the
Alternative, as an Allowed Administrative Claim for Debtors Against Settlement Proceeds (the
“Motion”); and it appearing to the Court that there has been adequate Notice and a Hearing of
this matter as that term is defined in the Bankruptcy Code and the Rules of Bankruptcy
Procedure. Present at the hearing held hereon were Frederick L. Henderson Jr., attorney for the
Debtors, and Jenny P. Holman, attorney for the Standing Trustee. From statements of counsel as
well as the entire record, the Court makes the following:
Case 14-30287   Doc 113     Filed 03/04/19 Entered 03/04/19 11:01:22            Desc Main
                              Document Page 2 of 4


                                FINDINGS OF FACT

    1.    Debtors filed a joint petition for relief under Chapter 13 of Title 11 of the
          United States Code (“the Bankruptcy Code”) in this Court on February 24, 2014,
          and their plan was subsequently confirmed.

    2.    The Debtors are Plaintiffs in Adversary Proceeding 17-03056 pending before this
          Court, which was opened on June 7, 2017.

    3.    On September 12, 2018, the Debtors as Plaintiffs in Adversary Proceeding 17-
          03056 filed a “Motion for Certification of Settlement Class and Preliminary
          Approval of Class Action Settlement Pursuant to Fed. R. Civ. P. 23 and Fed. R.
          Bankr. P. 7023 ” (Adv. Proc. Doc. 89).

    4.    On November 2, 2018, this Court entered an Order in Adversary Proceeding 17-
          03056 (Doc. 110) conditionally certifying the settlement class and granting
          preliminary approval of the settlement agreement of the parties (hereinafter, the
          “Settlement”).

    5.    A hearing is set for final approval of the Settlement on March 4, 2019, in the
          United States District Court for the Western District of North Carolina. In the
          event that the Settlement obtains final approval, the Settlement would cause the
          Debtors to receive as follows:

          a.     A service award of $10,000.00 each for serving as class representatives;
                 and

          b.     An estimated payment of $2,200.00 as members of Subclass 3.

    6.    The Debtors have exemption value available to them under North Carolina
          Statutes Section 1C-1601(a)(2) in the total amount remaining of $4,905.00. True
          and complete copies of the Debtors’ proposed Amended Schedule A/B, Amended
          Schedule C, and Amended Summary of Schedules were attached as an exhibit to
          the Motion and filed in this case on January 29, 2019 (Doc. 108).

    7.    Furthermore, the Debtors have incurred costs in serving as class representatives.
          Most significantly, Mr. Cotton has given a significant amount of valuable time
          away from his employment responsibilities and his family.

    8.    Without the valuable participation and contribution of the Debtors in Adversary
          Proceeding 17-03056 and in negotiation of the Settlement, the action would likely
          not have been able to go forward and result in a multi-million dollar settlement
          benefitting thousands of similarly situated debtors.
Case 14-30287   Doc 113     Filed 03/04/19 Entered 03/04/19 11:01:22            Desc Main
                              Document Page 3 of 4


    9.    The Debtors’ services as class representatives have also benefitted the bankruptcy
          court system and preserved the estate in this case by making clear to creditors how
          to properly comply with the procedural rules at issue in Adversary Proceeding 17-
          03056.

    10.   Since the subject litigation began in November 2016, the Debtors, especially Mr.
          Cotton, have spent a substantial and invaluable amount of time serving as class
          representatives. Mr. Cotton has met with counsel to discuss the facts, legal issues,
          and case progress, reviewed numerous drafts of the relevant legal documents,
          attended hearings, and participated in settlement mediation requiring a three day
          trip out-of-state.

    11.   From February 26, 2018 through February 28, 2018, Mr. Cotton took significant
          time away from his family and employment responsibilities to travel to Dallas,
          Texas, for the settlement mediation. Mr. Cotton spent two full days meeting with
          the mediator and contributing valuably to the discussions as a class representative.

    12.   According to his time records, counsel for the Debtors conservatively estimates
          that Mr. Cotton spent at least 31 hours since November 2016 away from work or
          family contributing to the litigation that resulted in the Settlement. Counsel
          arrived at this number using not only the time entries wherein he actually spent
          time working with the Debtors, but also estimating at least a quarter to a half an
          hour for time entries that required the Debtors to review or discuss issues or
          documents on their own and provide a response to counsel. Counsel’s time sheet
          has been provided in its final form as part of his application for fees pursuant to
          the Settlement. By the time of the hearing on final approval of the Settlement in
          District Court on March 4, 2019, the Debtors will have attended more hearings
          and meetings necessary and relevant to the Settlement approval procedure.

    13.   While serving as class representatives for the benefit of thousands of bankruptcy
          debtors, the Debtors have continued to diligently fund their Chapter 13 plan for
          the benefit of their creditors. As of the hearing on the Motion, the Debtors had
          completed month 59 of 60 of their plan and have already paid a 62.15% dividend
          to their general unsecured creditors in addition to maintaining their mortgage,
          curing all arrearages, and paying five secured claims in full.

    14.   The only Response to the Motion was filed by the Standing Trustee, Warren L.
          Tadlock. The Response stated that the Trustee did not oppose the relief requested
          by the Debtors. The attorney for the Standing Trustee, Jenny P. Holman, stated at
          the hearing that the Debtors’ payment of a 62.15% dividend to the general
          unsecured creditors has far surpassed the value of the Settlement.
 Case 14-30287       Doc 113      Filed 03/04/19 Entered 03/04/19 11:01:22            Desc Main
                                    Document Page 4 of 4


                                   CONCLUSIONS OF LAW

        When considering the result of the benefit to not only the Debtors and their estate but also
to thousands of other similarly affected debtors and debtors’ estates as well as the bankruptcy
system itself, the Debtors’ time serving as class representatives is well worth the full service
award of $20,000.00 and the Subclass 3 award of $2,200.00. Because the Debtors’ have already
funded a dividend to the general unsecured creditors in excess of the Settlement value, and
because final approval and payment of the Settlement funds to the Debtors would not occur until
after the completion of the Debtors’ 60-month plan term, the Debtors’ Motion is GRANTED.

       IT IS THEREFORE ORDERED as follows:

       1.      The Debtors’ request for approval of their awards for participation as class
               representatives and as members of Subclass 3 in the Settlement is approved;

       2.      The Debtors’ Amended Schedule A/B, Amended Schedule C, and Amended
               Summary of Schedules filed in this case on January 29, 2019, are approved; and

       3.      The Debtors are allowed to receive and to keep the entire amount of the
               Settlement awards in whatever amounts that are finally approved by the United
               States District Court for the Western District of North Carolina, which is expected
               to be $10,000.00 to each Debtor as class representative service awards and
               $2,200.00 to the Debtors as a Subclass 3 member award pursuant to the terms of
               the Settlement.


This Order has been signed            United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.
